Dismissed and Memorandum Opinion filed December 18, 2003








Dismissed and Memorandum Opinion filed December 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01168-CR
____________
 
EDWARD MONTANO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause No. 950,747
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea, without an agreed
recommendation as to punishment, to aggravated robbery.  On October 16, 2003, the trial court
sentenced appellant to confinement for five years in the Institutional Division
of the Texas Department of Criminal Justice. 
When appellant entered the guilty plea, he signed a written waiver of
the right of appeal.  Appellant filed a
written notice of appeal.  Because
appellant waived the right to appeal and the trial court did not grant
permission to appeal, we dismiss.  See
Monreal v. State, 99 S.W.3d
615, 622 (Tex. Crim. App. 2003).  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 18, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).